EXHIBIT 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is a complete and final
agreement between Franz Fink (for yourself, your spouse and anyone acting for
you) (“you”), and Freescale Semiconductor, Inc. (for itself, its subsidiaries
and affiliates and anyone acting for Freescale) (“Freescale”) that resolves all
matters between you and Freescale. Except where otherwise specified, this
Agreement supersedes and nullifies all prior and concurrent communications,
acknowledgements and agreements between you and Freescale, including any prior
versions of this Agreement. This Agreement has been individually negotiated and
is not part of a group incentive or other termination program. In consideration
for the payments and benefits provided under this Agreement, you and Freescale
agree to the following terms of your separation from Freescale:

1. SEPARATION. You are relieved of all duties and responsibilities effective
September 8, 2006 (“the Separation Date”). You tender and Freescale accepts your
resignation as a director and/or officer of Freescale and its subsidiaries and
affiliates effective as of the Separation Date. At Freescale’s request, you
shall execute any and all documents reasonably necessary to confirm your
resignation as a director and/or officer of Freescale and its subsidiaries
and/or affiliates.

2. SEPARATION ALLOWANCE. Freescale will make the following payment to you:

Freescale will pay you a lump sum Separation Allowance in the amount of Seven
Hundred and Seventy Thousand Dollars ($770,000.00), less applicable state and
federal tax deductions, within forty-five (45) days after you have signed and
not revoked this Agreement. You acknowledge and agree that this Separation
Allowance constitutes an amount to which you are not otherwise entitled, and
serves as additional consideration for this Agreement.

The Separation Allowance described in this Agreement includes and exceeds any
pay, bonuses, or any other amounts that are unpaid as of the Separation Date
other than pay for accrued and unused Paid Time Off, which will be paid to you
after your Separation Date. You acknowledge that you will only be paid the
amounts specifically identified in this Agreement and will not receive any
additional payments from Freescale. Specifically, but without limitation, you
acknowledge and agree that you will not receive any payment under the Freescale
Bonus Plan for the 2006 plan year, or under any other Freescale bonus or
incentive plan.

3. BENEFIT AND EQUITY PLANS.

(a) The effect of your separation and this Agreement upon your participation in,
or coverage under, any of Freescale’s benefit or compensation plans and any
applicable stock option plans, award documents or restricted stock or restricted
stock unit agreements shall be governed by the terms of those plans and
agreements except as specifically modified by this Agreement. Freescale is
making no guarantee, warranty or representation in this Agreement regarding any
position that may be taken by any administrator or plan regarding the effect of
this Agreement upon your rights, benefits or coverage under those plans.

(b) Upon the Separation Date, each of your outstanding Freescale stock option
grants will be accorded the most favorable treatment for which each grant
qualifies per the terms of the applicable stock option plans or award documents.
Generally, this means that you will have twelve (12) months to exercise vested
options and that you will forfeit any options or restricted stock units not
vested as of your Separation Date.

(c) After your Separation Date, you may elect to continue medical benefits under
the Freescale Employee Medical Benefits Plan (the “Medical Plan”) at your own
expense, in accordance with COBRA. The COBRA period commences on the first of
the month following the Separation Date.

4. TRANSFER OF EQUIPMENT. On your Separation date, Freescale will transfer to
you ownership of your cell phone and your Blackberry PDA (with the understanding
that all data, licensed programs and operating system software will be removed
prior to transfer). You will assume responsibility for all insurance,
maintenance, service and other fees related to this equipment.

5. NO DISPARAGEMENT. You agree that you will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon Freescale or its good will, products or
business opportunities, or in any manner detrimental to Freescale, though you
may assist and cooperate with the Equal Employment Opportunity Commission or
other government agency and otherwise give truthful and non-malicious testimony
if properly subpoenaed to testify under oath.

6. COOPERATION/INDEMNIFICATION. From your Separation Date, and for as long
thereafter as shall be reasonably necessary, you agree to cooperate fully with
Freescale in any investigation, negotiation, litigation or other action arising
out of transactions in which you were involved or of which you had knowledge
during your employment by Freescale. If you incur any business expenses in the
course of performing your obligations under this paragraph, you will be
reimbursed for the full amount of all reasonable expenses upon your submission
of adequate receipts confirming that such expenses actually were incurred.
Freescale will indemnify you for judgments, fines, penalties, settlement amounts
and expenses (including reasonable attorneys’ fees and expenses) reasonably
incurred in defending any actual or threatened action, lawsuit, investigation or
other similar proceeding arising out of your employment with Freescale, provided
that if the matter is a civil action, you acted in good faith and in a manner
you reasonably believed to be in, or not opposed to, the best interests of
Freescale, and if the matter is a criminal action, you had no reasonable cause
to believe your conduct was unlawful.

7. PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS. You agree to
maintain the confidentiality of Freescale’s confidential or proprietary
information and trade secrets in accordance with agreements previously signed by
you and with the law applicable to you as an officer and/or director of
Freescale, including but not limited to state trade secret protection statutes
and your common law fiduciary duty and duty of loyalty. Such Freescale
confidential and proprietary information and trade secrets relating to
Freescale’s past, present, or future business, products or technology include,
but are not limited to, information in the following categories: (a) strategy
and roadmap information including but not limited to business plans, strategic
plans, initiatives, potential merger, acquisition and divestiture plans, venture
capital investment plans, five-year and other financial and business plans, new
and existing business/product plans, and capital planning; (b) alliance,
investment and strategic relationship information including but not limited to
non-public alliance and investment identity, terms and conditions of contracts,
terms of investment, and status of existing/consideration of potential alliances
and strategic relationships; (c) management information including but not
limited to activities of any corporate-level, region-wide, Freescale-wide,
business unit, regional or account leadership team, or their direct reports;
(d) technology information including but not limited to present and future
research and development, technology roadmaps, technology licensing strategies,
and communications and semiconductor core and process strategies; (e) employee
and employment information including but not limited to members of leadership
teams, job functions, organization and reporting relationships, individual
performance, salaries, grades, stock options, bonus plans, variable pay plans,
management and leadership planning, and high potential employee information,
benefits, recruiting, and human resources policy and procedure; (f) customer
information of Freescale including but not limited to non-public customer
identity, product purchases, purchase volume, purchase quantity, product mix,
sales strategies for particular customers, pricing, distribution plans and
strategies, and customer relationship information; (g) product pricing and cost
information including but not limited to product costs, margins, manufacturing,
sales, development, and distribution costs; (h) manufacturing information
including capacity, vendors, materials costs, foundry and outsourcing
relationships, volume, pricing, and strategy, and internal manufacturing
capabilities and strategy; and (i) core process redesign plans, strategies,
activities and implementation. Nothing in this Agreement is intended to prohibit
you from disclosing information about Freescale, its customers, successors or
assigns, or its affiliated entities, or about its or their products, services or
business opportunities that is not confidential or proprietary. You shall give
Freescale reasonable advance written notice of your intent to disclose any
potentially confidential information obtained by you as a result of your
employment by Freescale. You agree to keep the terms of this Agreement
confidential, except as required in Paragraph 8, or unless required by law to
disclose this information, or except to your attorney or to anyone preparing
your tax returns, or to a prospective employer (with economic terms deleted).
You may also disclose the terms of this Agreement to your spouse, but if you do
so you are responsible for ensuring that she likewise abides by the
confidentiality requirements of this section, and that any violation by her of
these requirements will be treated as a violation of this Section by you.

8. PROTECTION AGAINST INEVITABLE DISCLOSURE. You acknowledge that the nature of
your duties and responsibilities for a future employer or for any entity or
business for which you perform services in a contract relationship (including
but not limited to service as a member of a board of directors or advisory
council), might, by the very nature of the duties and responsibilities, result
in the disclosure of trade secrets or other information that is confidential
and/or proprietary to Freescale. Accordingly, you agree to inform any future
employer, or entity or business contracting with you for services, of the
possibility of such disclosure and the requirements of this Agreement and
request that safeguards be established to ensure against such disclosure. You
agree that you will not perform any duties or responsibilities for any third
party that will involve the disclosure of Freescale confidential and/or
proprietary information or trade secrets or that will present a reasonable
possibility of such disclosure.

9. RETURN OF FREESCALE PROPERTY. You further agree, pursuant to your obligations
to Freescale under the provisions of your Assignment and Confidentiality
Agreement, the Freescale Code of Business Conduct and Ethics, and the Freescale
SOP entitled Information Classification and Protection (iCAP) to return to
Freescale by your Separation Date all Freescale property and confidential and/or
proprietary information including the originals and all copies and excerpts of
documents, drawings, reports, specifications, samples and the like that were/are
in your possession at all Freescale and non-Freescale locations, including but
not limited to information stored electronically on computer hard drives or
disks. The items identified in Paragraph 4 above are excluded from this
obligation.

10. NON-COMPETITION/NO SOLICITATION. You acknowledge that you have entered into
certain Stock Option/Restricted Stock Unit Consideration Agreements with
Freescale (collectively the “Stock Agreements”), and that the Stock Agreements,
including the non-competition provisions therein, continue in full force and
effect. By signing this Agreement, you further agree that for a period of two
years following your Separation Date, you will not recruit, solicit or induce,
or cause, allow, permit or aid others to recruit, solicit or induce, or to
communicate in support of those activities, any employee of Freescale to
terminate his/her employment with Freescale and/or to seek employment with your
new or prospective employer, or any other company. Before you agree to any
proposed employment (every reference in this Paragraph 10 and Paragraph 11 to
“employment” includes employment or the provision of services in any capacity
including but not limited to service as consultant, contractor or as a member of
a board of directors or advisory council) during the two-year period following
the Separation Date with any person, company or entity that designs,
manufactures (or subcontracts the manufacture of), or sells, integrated
circuits/semiconductors, microcontrollers, or similar products, you agree that
you will seek Freescale’s prior written consent that the proposed employment or
other engagement does not violate the non-competition provisions of the Stock
Agreements, or the provisions of Paragraphs 7 or 8 of this Agreement. Freescale
agrees that it will not unreasonably delay or withhold consent. If the parties
are unable to reach agreement within 10 days after Freescale’s receipt of your
written request for consent, you may proceed to refer the matter to a qualified,
independent neutral expert experienced in the industry, (the “Neutral Expert”),
by providing written notice to Freescale. Within five days after Freescale
receives your written notice, the parties will choose a mutually acceptable
Neutral Expert. No party will unreasonably withhold consent to the selection of
the Neutral Expert. Within seven days after the Neutral Expert is selected, or
as soon thereafter as the Neutral Expert is able to meet with the parties, the
parties will meet with the Neutral Expert to present their positions, in a
manner to be determined by the Neutral Expert. Based exclusively on the evidence
presented by the parties at that meeting, the Neutral Expert will determine
whether your proposed employment or other engagement violates the
non-competition provisions of the Stock Option Agreements, or the provisions of
Sections 7 or 8 of this Agreement. The decision of the Neutral Expert will be
final, binding, and non-appealable.

11. NEW EMPLOYMENT. You agree that you will immediately inform Freescale of
(i) the identity of any new employment, start-up business or self-employment
(including but not limited to service as a member of a board of directors or
advisory council) in which you have engaged or will engage between the date you
sign this Agreement and September 7, 2008 (the “Notice Period”), (ii) your title
in any such engagement, and (iii) your duties and responsibilities. You hereby
authorize Freescale to provide a copy of this Agreement, excluding the economic
terms, to any new employer or other entity or business by which you are engaged
during the Notice Period. You further agree that during the Notice Period, you
will provide such information to Freescale as it may from time to time
reasonably request in order to determine your compliance with this Agreement.

12. BREACH OF AGREEMENT. You acknowledge that Freescale’s agreement to make the
payments set forth in Paragraph 2 above is conditioned upon your faithful
performance of your obligations under this Agreement, and you agree to repay to
Freescale all sums received from Freescale under Paragraph 2 if you breach any
of your obligations under Paragraphs 7, 8, 9, 10, or 11 of this Agreement, or
the Stock Agreements referenced in Paragraph 10.

13. NON-ADMISSION/GENERAL RELEASE. You, for yourself, your spouse, your agents,
attorneys, heirs, administrators, executors and assigns, and anyone acting or
claiming on your or their joint or several behalf, hereby waive, release and
forever discharge Freescale, its present and former employees, officers,
directors, agents, affiliates, subsidiaries, insurers, predecessors, successors,
and assigns, the Freescale Board of Directors, its agents, successors,
affiliates, and assigns, and anyone acting on their joint or several behalf (the
“Releasees”), from and on any and all known or unknown claims, causes of action,
demands, damages, costs, expenses, liabilities, grievances, or other losses
whatsoever that in any way arise from, grow out of or are related to events or
circumstances that occurred prior to the date of your execution of this
Agreement, including but not limited to any matter that relates to your
employment with Freescale or the termination thereof.

You agree that the claims that you are waiving, releasing, and discharging
include, but are not limited to, those arising from (a) any federal, state, or
municipal civil rights, anti-discrimination, employment-related law, statute, or
ordinance; or (b) any federal, state, or municipal law, statute, ordinance, or
common law doctrine regarding (i) the existence or breach of oral or written
contracts or employment, including your offer of employment, the amendment to
the offer, the restatement of that offer letter, and any retention, change of
control, stock option award agreements, restricted stock or restricted stock
unit agreements, or other similar agreements (ii) defamation or slander,
(iii) negligent or intentional misrepresentations, (iv) wrongful discharge,
(v) interference with contract, (vi) negligent or intentional infliction of
emotional distress, (vii) violation of public policy, (viii) retaliation,
(ix) promissory estoppel, (x) harassment, (xi) whistle blowing, or (xii) unpaid
wages. By way of example, this release covers any and all claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Equal Pay Act, the Family and Medical Leave Act, the National Labor
Relations Act, the Fair Labor Standards Act, and any other federal, local or
common laws regarding rights or claims relating to employment. You understand
that by signing this General Release you are not releasing any accrued and
vested rights you have under Freescale benefit plans that survive separation
from employment under the terms of the plans; any rights that cannot be waived
by law, including the right to file an administrative charge of discrimination
or unfair labor practice charge; or any rights that arise under this Agreement.
You agree that the Separation Allowance described in Section 2 above is fair and
reasonable consideration in connection with your separation from the Company,
and if you are ever awarded or recover any cash benefits under or due to any
Company benefit, rewards or compensatory arrangement or plan in an amount that
exceeds the Separation Allowance, you agree that you will pay to the Company, or
assign to the Company your right to receive, an amount equal to the Separation
Allowance.

14. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least 21 days) to consider this Agreement and you are advised to consult with an
attorney, if desired, before signing below. You understand and agree that
Freescale is not providing you with any personal tax advice and that you should
consult with your personal tax adviser regarding the tax consequences of this
Agreement. You understand and agree that any change, whether material or
otherwise, to the initial terms of this Agreement shall not restart the running
of this twenty-one (21) day period. This Agreement will not become effective or
enforceable until seven days after you sign it, and that during this seven day
period you can revoke it if you wish, by delivering a signed revocation letter
within the seven-day period to Larry M. Parsons, Vice President, Business
Conduct and Ethics, 7700 West Parmer Lane, MD:TX32/PL02, Austin, Texas 78729.

                 
FRANZ FINK
          FREESCALE SEMICONDUCTOR, INC.

/s/ Franz Fink
  By:
  /s/ Kurt Twining
 
               
 
          Kurt Twining

Date:08-Sep-2006
          Senior Vice President,

 
               
(to be signed no later than September 8, 2006)
          Human Resources

 
  Date:
    9-8-2006  
 
               

*The signed Agreement should be submitted to Larry M. Parsons at the
above-referenced address.

